ITEMID: 001-71415
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: PRESNYAKOV v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mr Gennadiy Yuryevich Presnyakov, is a Russian national who was born in 1948 and lives in the town of Voronezh. He is represented before the Court by Mr R. A. Shukurov, a lawyer practising in Voronezh. The respondent Government are represented by Mr P. Laptev, Representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant worked as a doctor in a State medical institution. On an unspecified date the applicant was accused of bribery and corruption. By first instance judgment of 6 December 2000 the Voronezh Regional Court fully acquitted the applicant. On 5 March 2001 the judgment was upheld by the Supreme Court of Russia and came into force.
Thereafter the applicant brought two sets of proceedings against the State, claiming damages for the wrongful prosecution.
On 22 November 2001 the Central District Court of the town of Voronezh (“the District Court”) examined and granted his action for non-pecuniary damages. The applicant was awarded RUR 150,000 to be paid by the Ministry of Finance. This judgment came into force on 3 December 2001.
By judgment of 11 January 2002 the District Court granted the applicant’s claim for pecuniary damages and ordered the Ministry of Finance to pay him RUR 65,118.45. The judgment came into force on 23 January 2002.
On 17 December 2001 the District Court issued the applicant with the writ of execution in the respect of the judgment of 22 November 2001. On 16 January 2002 he forwarded this writ and supporting documents to a local department of the Federal Treasury of the Ministry of Finance (Управление Федерального Казначейства Министерства финансов РФ по Воронежской области, “the Federal Treasury”).
On 31 January 2002 the applicant obtained the writ of execution in respect of the judgment of 11 January 2002 and on the same date he forwarded the writ and supporting documents to the Federal Treasury.
In February 2002 the Federal Treasury returned both writs and the documents to the applicant without enforcement. They stated, in particular, that under the legislation in force execution writs issued against the State should be submitted directly to the Ministry of Finance (see the relevant domestic law section below).
The applicant followed the instruction and on 12 February 2002 he applied to the said Ministry for enforcement. The writs and supporting documents reached the Ministry on 13 March 2002.
It appears that the applicant also unsuccessfully applied for enforcement of the judgments in his favour to the bailiffs.
In February 2003 the money due pursuant to the judgments of 22 November 2001 and 11 January 2002 were transferred to the applicant’s bank account.
Section 128 of the Federal Law on Federal Budget for 2002 and Section 122 of the Federal Law on Federal Budget for 2003 provides that writs of execution in respect of the claims arising out of unlawful actions or inactions of State bodies should be submitted directly to the Ministry of Finance and that the bailiffs are not authorised to carry out the enforcement of such writs.
